Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment filed on October 14, 2021 (hereinafter “Am.”) has been entered.
Drawings
The drawings were received on October 14, 2021.  These drawings are accepted.
Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action (hereinafter “OA”).
35 U.S.C. 112
Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Claims 12-14 are indefinite because these claims claim both an apparatus and the method of using of the apparatus.  See Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) cited in MPEP § 2173.05(p) and IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377, 77 USPQ2d 140 (Fed. Cir. 2005).
b.	On the one hand, the recitation “moving the extension in a circular motion, wherein the circular motion has . . . . a larger diameter than the crank shaft” (emphasis added) in claim 15 appears to claim that the diameter of the circular motion of the extension (104) is larger than the diameter of a circular motion of the crank shaft (111) as shown in FIG. 1.   See Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings") cited in MPEP § 2111.01.  On the other hand, the plain meaning (MPEP §§ 2111.01 and 2173.01) of the above recitation appears to claim that the diameter of the circular motion of the extension (104) is larger than the diameter of the crank shaft (111).   Since the language of claim 15, given its broadest reasonable interpretation (BRI), is such that a person of ordinary skill in the relevant art (PHOSITA) would read it with more than one reasonable interpretation, thus, it is indefinite.  See MPEP § 2173.02. 
35 U.S.C. § 102
1.	Claims 1, 7, 9 and 12-13, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senner (US 20040025300 which is a family member of US 7,082,644 cited by Applicant).
	Claim 1
Senner teaches a crank extension device (10) for an overhead crank (12), wherein the overhead crank (12) comprises a crank shaft (16) having a rotational axis (16) for operating the crank (12), and a crank arm (14) extending from the crank shaft (16), the crank extension device (10) comprising:
a shell (24) configured to fit over and apply force to the crank arm (14) and comprising an
aperture (30, FIG. 2, ¶ 15) for the crank shaft (16) to pass through; and
an extension (18) connected to or integral with the shell (24), wherein the extension (18) has an extension axis (18) offset from the rotational axis (16) of the crank shaft (16).
Claim 1 and other claims below are anticipated by Senner because each and every element
as set forth in the claim is found, either expressly or inherently described, in the single prior art
reference Senner.  Ibid. claims 1-6.  See Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d
628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131.  As noted, anticipation law requires distinction be made between invention described or taught and invention claimed.  It does not require that the reference “teach” what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, “read on” something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are “fully met” by it.  Kalman v. Kimberly Clark Corp., 218 USPQ 781, 789 (CAFC 1983).  On the other hand, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then, it meets the claim. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114. 
Claim 7 
More than half of the extension (18) is enclosed as shown in FIG. 1.  See In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972) (Drawings and pictures can anticipate claims if they clearly show the structure which is claimed) cited in MPEP § 2125.
Claim 9
The shell (24) is at an angle about 90o to the extension (18), thus, it is between 80° and
130° as clearly shown in FIG. 2.  See In re Mraz and Brown v. Air Products and Chemicals Inc.  
Claim 12
Senner teaches the apparatus claim 1.  Thus, Senner inherently teaches the method claim
12, i.e., a method of modifying an overhead crank (12) with the crank extension device of claim 1
(see MPEP § 2112.02(I) and cases cited therein), the method comprising:
passing the crank shaft (16) through the aperture (30);
placing the shell (24) over the crank handle (see Appendix 1 hereinafter “Ap. 1”); and
attaching the crank shaft (16) to a cranked object (e.g., a pivotally roof closure of a recreational vehicle, id. Abstract, ¶¶ 2-3), wherein the shell (24) is fixed in position between the crank handle (Ap. 1) and the cranked object (id. ¶ 16).
Note that when the user places the shell (24) over Senner’s handle (comprising Senner’s crank arm (14) and Senner’s unnumbered vertical shaft of Senner’s overhead crank (12) as shown in the Ap. 1), the user inherently attaches Senner’s crank shaft (16) to the cranked object because Senner’s crank (12) is attached to the cranked object as described in the Abstract and ¶¶ 2-3. 
Claim 13
Senner teaches the detaching of the crank handle (Ap. 1) from the cranked object as seen in FIGS. 1-2 so that the shell (24) can be placed over the crank handle (see Ap. 1 and ¶ 16).
2.	Claims 1-2 and 8, and claims 15-17, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schema (US 4,715,089).
	Claim 1
Schema teaches a crank extension device for an overhead crank (10, 16-17,  20-21, 30-31; FIG. 1), wherein the overhead crank (10, 16-17, 20-21, 30-31) comprises a crank shaft (31, FIG. 1) having a rotational axis (31) for operating the crank (10, 16-17, 20-21, 30-31), and a crank arm (30, 38; see Appendix 2 hereinafter “Ap. 2”) extending from the crank shaft (31), the crank extension device comprising:
a shell (35) configured to fit over and apply force to the crank arm (30, 38; Ap. 2) and
comprising an aperture (FIG. 1) for the crank shaft (31) to pass through; and
an extension (36) connected to or integral with the shell (35), wherein the extension (36) has an extension axis (36) offset from the rotational axis (31) of the crank shaft (31).  Ibid. abstract and claims 1-9.
As noted, the shell (35) is operatively connected or integral with the extension (36) as seen in FIG. 1 and described 3:14-42.   See the term “operatively connected” in Innova/Pure Water Inc. v. Safari Water Filtration Systems, Inc., 72 USPQ2d 1001 (Fed. Cir. 2004) cited in MPEP § 2173.05(g).   In addition, the term “integral” is not restricted to a one-piece article.  The term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  See In re Hotte, 177 USPQ 326 (CCPA); In re Clark, 102 USPQ 241 (CCPA); In re Dike, 157 USPQ 581 (CCPA); In re Kohno, 157 USPQ 275 (CCPA); and In re Morris, 43 USPQ2d 1753, 1757 (CAFC 1997).  See also legal precedent cited in claim 1 above.
Claim 2
The shell (35) and the extension (36) configured to cover a crank handle (at an end of 38, see Ap. 2) that protrudes at a downward angle from the crank arm (30, 38; Ap. 2) and is offset from to the rotational axis (31) of the crank shaft (31).
Claim 8
The shell (35) comprises a round edge (of an inner bore of the shell 35 into which the crank arm 30, 38 is inserted, see Ap. 2) configured to passively guide the crank arm (30, 38) into place. 
Claim 15
Schema teaches the apparatus claim 1.  Thus, Schema inherently teaches the method claim
15, i.e., a method of operating an overhead crank (10, 16-17, 20-21, 30-31), wherein the overhead
crank is fitted with a shell (35) and an extension (36) (MPEP § 2112.02(I)), the method comprising:
moving the extension (36) in a circular motion (id. 4:17-65), wherein the circular motion
has substantially the same axis (31) as the rotational axis (31) of the crank shaft (31) and a larger
diameter than the crank shaft (31).
Claim 16
Schema’s method inherently or implicitly comprises operating the overhead crank
by pulling or pushing the extension (36) in a circular motion without twisting the extension (36).
Ibid. Abstract, Disclosure of Invention, and claims 1-9. 
Claim 17
Schema’s method inherently or implicitly comprises pulling of the extension (36) downward does not separate the shell (35) from the crank (10, 16-17, 20-21, 30-31) as seen in FIG. 1.  Ibid. Abstract, Disclosure of Invention, and claims 1-9.
35 U.S.C. § 103
1.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Senner in view of Orr et al. (US 20090266203).
	Claim 10
	Senner teaches the invention substantially as claimed.  However, Senner does not teach a removable shaft lengthener configured to connect with the extension.
Orr teaches the removable shaft lengthener (14, FIG. 2) configured to connect with the extension (32) in order to expand the length of the extension (32).  Ibid. ¶ 26 et seq.
It would have been obvious to the PHOSITA at the time the application was filed to use the removable shaft lengthener configured to connect with Senner’s extension in order to expand the length of Senner’s extension as taught or suggested by Orr.  The use of the removable shaft lengthener for Senner’s extension would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Claim 11
Orr teaches the extension (32) having one or more pins (54, FIG. 3), and the removable shaft lengthener (14) having one or more holes (52, FIG. 3) to securely engage the pin (54).
2.	Claims 10-11 and 18-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Schema in view of Lebron (US 6,901,825).
	Claim 10
	Schema teaches the invention substantially as claimed.  However, Schema does not teach a removable shaft lengthener configured to connect with the extension.
Lebron teaches the removable shaft lengthener (1, 100, 200, 300; FIGS. 1-13) configured to connect with the extension (74; FIGS. 5, 8) in order to extend the length of the extension (74).  Ibid. Abstract and claims 1-17.
It would have been obvious to the PHOSITA at the time the application was filed to use
the removable shaft lengthener configured to connect with Schema’s extension in order to extend
the length of Schema’s extension as taught or suggested by Lebron.  KSR.\
Claim 11
Lebron teaches the extension (74) having one or more pins (76, FIG. 5), and the removable shaft lengthener (1) having one or more holes (24) to securely engage the pin (76).
Claim 18
Lebron teaches the connecting of a removable shaft lengthener (1, 100, 200, 300) to a lower
end of the extension (74) as seen in claim 10 above.  See MPEP § 2112.02(I).
Claim 19
See claim 11 above. 
Claim 20
When the PHOSITA uses Lebron’s shaft lengthener for Schema’s extension, the PHOSITA may disconnect Lebron’s removable shaft lengthener without removing Schema’s shell from Schema’s crank, and store Lebron’s removable shaft lengthener as seen in Lebron’s FIGS. 4, 8.
3.	Claim 14, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over
 Senner in view of brochure Strybuc RV&Mobile Home Hardware published on September 2011
cited by Applicant (hereinafter “Strybuc”).
	Senner teaches the invention substantially as claimed.  However, Senner does not teach obtaining a set of shells having shell cavities of different geometries; and selecting one of the shells from the set that fits a crank handle.
	Strybuc teaches obtaining a set of shells “Metal Extensions w/Screw” (pp. 228 and 234) having shell cavities of different geometries; and selecting one of the shells from the set in order to fit a crank handle “Black Plastic Crank Handle w/Screw” and/or “Metal Crank Handle w/Screw” (pp. 228 and 234).
	It would have been obvious to the PHOSITA at the time of filing of the application to obtain a set of Senner’s shells having shell cavities of different geometries; and select one of the shells from the set in order to fit Senner’s crank handle as taught or suggested by Strybuc.  KSR.  See also stare decisis regarding changes in size/proportion and in shape in MPEP § 2144.04.
Indication of Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be
allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a.	Bi et al. (US 20100043591) teaches a shell (31, 32) and an extension (4);
b.	Turner et al. (EP 1684150 A1) teaches a shell (20) and an extension (24);
c.	Herd (US 8,032,999) teaches a shell (6) and an extension (1);
d.	Cofer (US 20070257243) teaches a shell (18) and an extension (52);
e.	Keith (US 6,457,208) teaches a shell (22) and an extension (38);
f.	Codeluppo (US 20110162214) teaches a shell (3) and an extension (1, 2); 
g.	Jackson et al. (US 6,039,946) teaches a shell (16) and an extension (34, 20); 
h.	Corral (US 6,959,914) teaches a shell (54) and an extension (84); 
i.	Miller et al. (US 5,421,060) teaches a shell (15) and an extension (10, 11); and
j.	Marcoz (US 20070080313) teaches a shell (2) and an extension (6).
Response to Arguments
Applicant's arguments filed October 14, 2021 have been fully considered but they are not persuasive.
Objections to the Abstract, Drawings and Specification
The objections are withdrawn in view of Applicant’s amendments.
35 U.S.C. 112
The objections regarding double inclusion of the terms such as “a crank shaft,” “crank
arm,” the lack of antecedent basis, and the exemplary terms “such as” and “e.g.” are withdrawn in
view of Applicant’s amendments.
Regarding claims 12-14, Applicant contended that these claims do not claim both an apparatus and the method of using of the apparatus” because the claims are directed to a method of using the device of claim 1.  (Am. pp. 10-11)
The Examiner respectfully submits that claim 12 recites:
A method of modifying an overhead crank with the crank extension device of claim 1, the method comprising:
passing the crank shaft through the aperture;
placing the shell over the crank handle; and
attaching the crank shaft to a cranked object, wherein the shell is fixed in position between the crank handle and the cranked object.  (Emphases added)

	MPEP § 608.01(o) and/or 37 CFR 1.75(c) states:
One or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application.  (Emphases added)

	Here, claim 1 claims an apparatus, i.e., a crank extension device.  Claim 12/1 further limits claim 1.  Therefore, claim 12/1 calls for both the apparatus/crank extension device recited in claim 1 and the method recited in claim 12.  Thus, claim 12/1 is indefinite.  See Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph) cited in MPEP § 2173.05(p)(II).
	Regarding claim 15, Applicant asserted that the claim is clear and understandable in reciting that the extension’s circular motion has a larger diameter than the crank shaft, and there is
no basis for suggesting an inconsistent interpretation.  (Am. p. 11)
	The Examiner respectfully submits that claim 15 recites: “the extension’s circular motion has a larger diameter than the crank shaft.”  (Emphases added).  The comparison between the “circular motion” and the “crank shaft” is a nonparallel comparison because the circular motion and the crank shaft are non-parallel structures.  Please see definition of nonparallel comparison in common dictionaries such as Google Search and The Mayfield Handbook of Technical & Scientific Writing attached.  The nonparallel recitation renders the claim to be not “precise, clear, correct, and unambiguous” because the claim may have two different meanings: (a) the extension’s circular motion of the extension has a larger diameter than the diameter of the crank shaft; and/or (b) the extension’s circular motion of the extension has a larger diameter than the crank shaft itself.   As seen in the art cited in the record or the images of the crank shafts from, e.g., Google Search, the crank shaft may have different parts with different configurations.  If the circular motion of the extension has a larger diameter than the crank shaft itself, it is unclear whether it has a larger diameter than the entire crank shaft, or one part, or a plurality of parts of the crank shaft.  If it is larger than the part(s) of the crank shaft, it is unclear as to it is larger than which/what part(s) of the crank shaft. 
	The Court in In re Zletz, 13 USPQ2d 1320, 1322 (CAFC 1989) cited in MPEP §§ 2111, 2111.01, 2173.01 and 2173.02 emphasized:
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.   Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
Thus, the inquiry during examination is patentability of the invention as “the applicant regards” it, and if the claims do not “particularly point out and distinctly claim”, in the words of section 112, that which examination shows the applicant is entitled to claim as his invention, the appropriate PTO action is to reject the claims for that reason. (Emphasis added).

In the instant case, the language of claim 15, given its BRI, is such that the PHOSITA in
the relevant art would read it with more than one reasonable interpretation, thus, it is indefinite
(MPEP § 2173.02).  Therefore, this rejection is respectfully maintained. 
35 U.S.C. 102
A. 	Senner
The thrust of Applicant’s arguments is that Senner’s extension axis of Senner’s elongate shaft 18 is not offset from the rotational axis of the crank shaft.  (Am. p. 12).
As noted in MPEP § 2111, during patent examination, claims are given their BRI consistent with the specification.  It is proper to use the specification to interpret what the applicant meant by a word or phrase recited in the claim. However, it is not proper to read limitations appearing in the specification into the claim when these limitations are not recited in the claim.  In re Paulsen, 30 F.3d 1475, 14F80, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994) and Intervet America Inc. v. Kee-Vet Lab. Inc., 887 F.2d 1050, 1053, 12 USPQ2d 1474, 1476 (Fed. Cir. 1989).  
More importantly, words of the claim are generally given their ordinary and customary meaning, i.e., plain meaning, unless it appears from the written description that they were used differently by the applicant. Where an applicant chooses to be his or her own lexicographer and defines terms with special meanings, he or she must set out the special definition explicitly and with "reasonable clarity, deliberateness, and precision" in the disclosure to give one of ordinary skill in the art notice of the change.  See Teleflex Inc. v. Ficosa North America Corp., 299 F.3d 1313, 1325, 63 USPQ2d 1374, 1381 (Fed. Cir. 2002), Rexnord Corp. v. Laitram Corp., 274 F.3d 1336, 1342, 60 USPQ2d 1851, 1854 (Fed. Cir. 2001), Merck & Co. v. Teva Pharmaceuticals USA Inc., 73 USPQ2d 1641 (Fed. Cir. 2005), Phillips v. AWH Corp., 415 F.3d 1303, 1320 (Fed. Cir. 2005) en banc and MPEP § 2111.
Returning to the case at hand, the plain meaning of the term “crank shaft” is “a shaft driven by a crank” as seen in common dictionaries such as Google Search attached.  Therefore, under BRI standard during examination, Senner’s shaft 16, which is driven by the crank arm 14, reasonably “reads on” the claimed crank shaft.  In addition, FIGS. 1 and 2 of Senner clearly shows that the so-called “crank shaft” 16 is off-set from the rotational axis of the crank shaft 16. Thus, this limitation is either expressly or inherently described in Senner.  
In response to Applicant’s narrow interpretation of Senner’s elongate shaft 18 to be the crank shaft (Am. pp. 12-13), the Examiner respectfully submits that Applicant’s interpretation is inconsistent with the BRI rule required during prosecution, thus, it is unpersuasive.     
In view of the foregoing, the Examiner respectfully maintains the instant rejections.
	B.  	Schema 
	In the same vein of arguments, Applicant contended, inter alia, that Schema does not teach the handle 36 is connected to or integral with the handle 35.  (Am. p. 14)
First, note that the plain meaning of “connect” is “to join or fasten together usually by something intervening” as seen in common dictionaries such as Google Search attached.  Here, Schema’s FIG. 1 shows that the handles 36 and 35 are joined together by the intervening element 38.  Thus, Applicant’s subjective interpretation that Schema’s handles are not connected together are likewise inconsistent with the BRI rule during examination.  
 	Second, our reviewing Court in Innova/Pure Water Inc. supra stated that the term “connect” should not be limited to tenacious physical engagement, i.e., it should define  nonphysical and/or physical attachments, i.e., directly and/or operatively connections.  See MPEP § 2173.05(g).  Thus, Applicant’s arguments are also inconsistent with stare decisis. 
On the other hand, it is well settled that the term “integral” is not restricted to a one-piece
article.  The term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  See In re Hotte, 177 USPQ 326 (CCPA); In re Clark, 102 USPQ 241 (CCPA); In re Dike, 157 USPQ 581 (CCPA); In re Kohno, 157 USPQ 275 (CCPA); and In re Morris, 43 USPQ2d 1753, 1757 (CAFC 1997).
 	In the instant case, Schema’s handles 35 and 36 are united by the element 38, a fortiori, Schema’s handles 35 and 36 are integral parts.
	Applicant contended that the Examiner’s approach of referring to MPEP § 2173.05(g) along with various court decisions is improper as it makes no attempt to ensure its claim interpretation is consistent with Applicant’s specification.  (Am. p. 14)
	The Examiner is mindful that MPEP § 2111 sets forth the following:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record.  In contrast, an examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims when examining patent applications in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989).

Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow."); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101  and 35 U.S.C. 102. In the 35 U.S.C. 102  rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the USPTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the "PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification."). (Emphases added)
  
             Applying the above principle of law to the facts of this case, the Examiner respectfully submits that Applicant’s arguments that Schema does not disclose a device where an extension is connected to or integral with a shell, at least not arranged as in the independent claims 1 and 15 (Am. pp. 13-14) are unavailing because, on the one hand, Applicant apparently imported the limitations of the specification into the claims; and on the other hand, Applicant’s arguments are not based on the limitations appeared in the claims.  See In re Self, 213 USPQ 1, 5 (CCPA 1982) cited in MPEP § 2131.05. It is immaterial that Schema’s handles 35 and 36 (i.e., Schema’s shell 35 and extension 36) are not formed as one-piece or directly connected together as Applicant’s shell 102 and extension 104 because Appellant's claims 1 and 15 are not limited to the latter.  It is equally immaterial, with respect to claims 1 and 15 that Schema uses the intervening element 38 to connect the shell 35 and extension 36 to obtain his desired result, as nothing in these claims preclude the use of such intervening element in order to operate in the same way to accomplish the same result where Applicant has not limited his claims  according to patentably distinguishing structures over Schema.  In re Schreiber, In re Danly, Ex parte Masham and MPEP § 2114 supra.
                35 U.S.C. 103
        With respect to claims 10-11, 14 and 18-20, Applicant did not make substantive arguments
on each of these rejected claims (Am. pp. 15-16).  Thus, the rejections of these claims are respectfully maintained for the reasons set forth for independent claim 1 or 15.  In re Lovin, 99 USPQ2d 1373 (Fed. Cir. 2011). 
        Conclusion
           For the reasons set forth above, the Examiner respectfully submits that the application is not in condition for allowance.  


Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this OA.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS
from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571)272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656